Title: From Thomas Jefferson to Francis Tillet, 29 May 1823
From: Jefferson, Thomas
To: Tillet, Francis


Sir
Monticello
May 29. 23.
After an absence of considerable time, I find on my return your favor of the 1st instant stating some mathematical propositions for my consideration. a  devotion of my attentions for more than half a century to subjects of a very different character has so far lessened my familiarity with these, that I cannot presume to offer my self as a judge of their merit. nor, at the age of 80, do I permit my self to undertake speculations requiring so severe an application of the mind. still I think, with you that the exact sciences are the best exercises possible for youthful minds, the most effectual for strengthening their reasoning powers, and forgiving them habits of accuracy in the processes of deduction. nor should I fear that any improvement would render them too easy; because they will still find enough beyond these for all their powers of investigation.—I return you the paper, according to request, not on the ground suggested in your letter, but that you may be enabled to make a more useful disposition of  it, and I salute you with great respect.Th: Jefferson